                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,
                                                                     Crim. No. 19-1610-MV-4
       v.

KARL THOMPSON,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on the United States’ Notice of Intent to Offer

Defendant’s Plea Admissions and Motion in Limine Seeking Pretrial Ruling on the Admissibility

of Evidence (the “Motion”). Doc. 192. Mr. Thompson filed a response in opposition [Doc. 212]

and the government filed a reply [Doc. 239]. Having carefully considered the Motion, relevant

law, and being otherwise fully informed, the Court finds that the Motion is not well-taken and will

be DENIED.

                                        BACKGROUND

       On April 18, 2019, Mr. Thompson and three other individuals allegedly committed armed

robbery of liquor items from a Mustang Convenience store in Vanderwagen, New Mexico. Doc.

192 at 1.    During the robbery, two firearms were passed among Mr. Thompson and his

codefendants. Id. at 2. His codefendants pointed the firearms at the customers in the store and at

the cashier’s head. Id. One of his codefendants fired a shot into the store ceiling. Id. The store’s

surveillance cameras captured the robbery. Id. On June 12, 2019, a federal grand jury returned an

indictment charging Mr. Thompson, Julian C. Silversmith, Aurelius Jamal Eddie, and Kevin

Marquez with one count of Interference with Interstate Commerce by Robbery and Violence, in

                                                 1
violation of 18 U.S.C. §§ 1951(a) and 2, and one count of Using, Carrying, Brandishing, and

Discharging a Firearm During and in Relation to a Crime of Violence, in violation of 18 U.S.C.

§§ 924(c) and 2. Doc. 13.

       On December 13, 2019, Mr. Thompson pled guilty to an information [Doc. 82] charging

him with one count of Interference with Interstate Commerce by Robbery and Violence, in

violation of 18 U.S.C. §§ 1951(a) and 2, and one count of Using and Carrying a Firearm During

and in Relation to a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A)(i), pursuant to a

binding Rule 11(c)(1)(C) plea agreement. Doc. 85. As part of the plea agreement, Mr. Thompson

made a written admission of facts detailing his role in the robbery. Id. at ¶ 9. The parties agreed

that a specific sentence of five to ten years of imprisonment was appropriate. Id. at ¶ 11(a).

Additionally, the plea agreement specified:

       Except under circumstances where the Court, acting on its own, rejects this
       plea agreement, the Defendant agrees that, upon the Defendant’s signing of this
       plea agreement, the facts that the Defendant has admitted under this plea agreement
       as set forth above, as well as any facts to which the Defendant admits in open court
       at the Defendant’s plea hearing, shall be admissible against the Defendant under
       Federal Rule of Evidence 801(d)(2)(A) in any subsequent proceeding, including a
       criminal trial, and the Defendant expressly waives the Defendant’s rights under
       Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence 410 with
       regard to the facts the Defendant admits in conjunction with this plea agreement.

Id. at ¶ 13 (emphasis added). The trial was vacated, and the case was referred to United States

Probation to prepare for sentencing.

       Mr. Thompson’s sentencing hearing began on January 29, 2021. Doc. 166. During the

hearing, the Court gave Mr. Thompson an opportunity to allocute. Doc. 185, Transcript of January

Sentencing Hearing, at 5:18-21. He stated, “I just want to say that I’m sorry, and I just want to

own up to my mistake and make—take full responsibility.” Id. at 8:16-24. After this allocution,

Mr. Thompson’s attorney asked for a brief recess to consult with her client. Id. at 8:25-9:1. After



                                                2
the recess, Mr. Thompson asked to withdraw his guilty plea and indicated that he wanted to pursue

a duress defense. Id. at 10:2-12. The government opposed this request. Id. at 10:15-25. The

Court urged flexibility in the matter and stated, “This case has been extremely difficult for me . . .

These Defendants are extremely young, and Mr. Thompson, out of all of them, really doesn’t

belong in prison.” Id. at 11:1-5. The Court noted that the government’s pre-prosecution program

is under-utilized and could be appropriate to give Mr. Thompson another chance. Id. at 11:6-20.

The Court also expressed concern about the plea agreement’s binding sentencing range of five to

ten years, stating:

        [F]ive years in prison, our prisons are a mess. They’re a place of extreme violence.
        And for young people like the ones we have right now in this case, it means rape
        that they cannot defend themselves against. It means horrific acts of violence that
        further traumatizes them. Part of my work as a Judge is to work with them when
        they are released from prison and to try to undo not only the damage that they go
        in there with, but to undo the damage that they come out of prison with and to try
        to make them our good neighbors. . . .

        [W]e spend hours with individuals that have been in all of our most dangerous
        prisons in order to try to teach them how to handle living in society again. I would
        really urge you—I urge you, please, to give this case a second thought. This is a
        promising young man. . . .

        I know that we can work with him, and I know he can be successful. And I know—
        I know that he can make his family, his community and all of us proud. But I can’t
        say that if we send him to prison, because I’ve seen too many of my defendants
        come out and be so much more traumatized. I understand that some people do
        belong there, and I have sent people there very recently that need to be there for the
        length of time that I have sent them there. But this is not one of those individuals.
        And I urge you, please, to step out of your roles and to give greater thought to the
        circumstances in this case.

Id. at 11:21-12:4; 12:12-16; 13:9-17. Following this message from the Court, Mr. Thompson

asked whether the Court was inclined to reject the plea agreement. Id. at 15:4-5. After hearing

arguments from both the government and Mr. Thompson, the Court continued the sentencing

hearing. Id. at 25:7-10.



                                                  3
       Thereafter, on March 10, 2021, the Court held a second hearing during which it rejected

the plea agreement. Doc. 173. At the hearing, the Court stated that it was exercising its judicial

discretion to reject the Rule 11(c)(1)(C) plea agreement because the agreement was binding on the

Court and it stipulated to a sentencing range of five to ten years imprisonment. Doc. 174,

Transcript of March Hearing, at 4:18-5:6 (citing United States v. Robertson, 45 F.3d 1423, 1438

(10th Cir. 1995)). The Court explained that it believed the five- to ten-year sentencing range

“would require a sentence that is much greater than necessary to achieve the purposes set forth in

18 U.S.C. § 3553(a).” Id. at 6:15-16. Specifically, the Court stated:

       Although the offenses in this case were very serious, Mr. Thompson was only 19
       at the time and he was extremely intoxicated. He initially entered the store unarmed
       and now asserts that he only returned with a handgun after he was threatened by
       one of his co-defendants to do so. Mr. Thompson also made statements to his
       mother that it was Julian Silversmith, Mr. Eddie’s father and the only adult present
       that day, who instigated the robbery and who “had to pump his son up”—that’s in
       quotes—prior to the events.

       Mr. Thompson also suffered from severe mental illness in the years leading up to
       the offense and tried to take his life several times, a mental and emotional decline
       triggered by his confirmation as a teenager that he was given up for adoption by his
       biological mother when he was an infant. And, critically, Mr. Thompson has been
       on release in this case since September 2019, almost a year-and-a-half now. During
       that time, he has held a job when the COVID pandemic has allowed, he has attended
       mental health treatment, and has finally found a right combination and dose of
       medications to alleviate some of the crippling symptoms of his severe anxiety and
       depression. He has not committed any new offenses, and he has almost been
       entirely compliant with his conditions of release.

       The Court strongly feels that sending Mr. Thompson to prison for a minimum of
       five years under the plea agreement would undo all of the critical rehabilitation that
       he has achieved. It would compromise his mental health, which has improved
       significantly in recent months. It would put him at great physical risk given his age
       and vulnerabilities. And in inflicting these traumas on Mr. Thompson, such a
       sentence would make him more likely to reoffend, not less, and would in turn make
       the community less safe, in contravention of the sentencing goals that the Court is
       required to promote under 18 U.S.C. § 3553(a).

       For all of these reasons, after giving great thought to the circumstances of the
       offense, as to Mr. Thompson’s own background, his criminal history category I,

                                                 4
        and his accomplishments while he has been on supervised release, the Court
        thoughtfully rejects Mr. Thompson’s Rule 11(c)(1)(C) plea agreement and its
        binding sentencing range of five to ten years.

Id. at 6:16-8:3.

        After the Court rejected Mr. Thompson’s plea agreement, he withdrew his plea of guilty

pursuant to Rule 11(c)(5) of the Federal Rules of Criminal Procedure. Id. at 9:5-15. Later, on

April 22, 2021, a federal grand jury returned a superseding indictment charging Mr. Thompson

with the same offenses as the first indictment and an additional charge of Conspiracy to Interfere

with Interstate Commerce by Robbery and Violence, in violation of 18 U.S.C. § 1951(a).

Doc. 196.

        On the instant Motion, the government seeks to introduce as evidence a redacted copy of

Mr. Thompson’s signed plea agreement showing the written factual basis for his guilty plea, the

attestation that the factual basis is correct, the date of the agreement, and the parties’ signatures.

Doc. 192 at 6. Mr. Thompson opposes the introduction of any such evidence. Doc. 212 at 1.

                                          DISCUSSION

        In support of its motion to introduce evidence of Mr. Thompson’s plea admissions, the

government acknowledges that under Rule 410 of the Federal Rules of Criminal Procedure, “[a]s

a general matter, evidence of a guilty plea or statements made in plea negotiations are

inadmissible.” United States v. Mitchell, 633 F.3d 997, 1002 (10th Cir. 2011). The government,

however, argues that, in his plea agreement, Mr. Thompson expressly waived his right to the

protections of Rule 410, and expressly agreed that his plea admissions are admissible under Rule

801(d)(2)(A), which provides that “a party’s own statement, when offered against him, is not

hearsay.” Doc. 192 at 6 (citing United States v. McElhiney, 85 F. App’x 112, 115 (10th Cir. 2003)

(unreported)). Mr. Thompson disagrees that he waived his right either to the protections of Rule



                                                  5
410 or to the admissibility of his plea admissions under the circumstances present here, namely,

where the Court, “acting on its own, reject[ed] []his plea agreement.” Doc. 212 at 4. As set forth

herein, the Court agrees with Mr. Thompson that because it acted on its own in rejecting his plea

agreement, the Rule 410 waiver provision in the plea agreement is not applicable and his plea

admissions thus are not admissible, under Rule 801(d)(2)(A) or otherwise.

       Rule 410 states:

       Pleas, Plea Discussions, and Related Statements

       (a) Prohibited Uses. In a civil or criminal case, evidence of the following is not
       admissible against the defendant who made the plea or participated in the plea
       discussions:
              (1) a guilty plea that was later withdrawn;
              (2) a nolo contendere plea;
              (3) a statement made during a proceeding on either of those pleas under
              Federal Rule of Criminal Procedure 11 or a comparable state procedure; or
              (4) a statement made during plea discussions with an attorney for the
              prosecuting authority if the discussions did not result in a guilty plea or they
              resulted in a later-withdrawn guilty plea.

Fed. R. Evid. 410. The protections of Rule 410, however, may be waived by the express terms of

a plea agreement into which a defendant has knowingly and voluntarily entered. See United States

v. Mezzanatto, 513 U.S. 196, 198 (1995); Mitchell, 633 F.3d 1004-05. In Mezzanatto, the Supreme

Court rejected the defendant’s challenge to a waiver provision in his plea agreement that allowed

the government to use statements that he had made during plea negotiations for impeachment

purposes if the case proceeded to trial. 513 U.S. 196, 198 (1995). The Court held that “absent

some affirmative indication that the agreement was entered into unknowingly or involuntarily, an

agreement to waive the exclusionary provisions of the plea-statement Rules is valid and

enforceable.” Id. Accordingly, if a defendant’s plea agreement contains a Rule 410 waiver and

he later proceeds to trial, the government may use his statements made during plea discussions to

impeach any contradictory testimony. Id. Mezzanatto generated a three-justice concurrence that

                                                 6
advocated a narrower scope of the holding and emphasized the case only dealt with an

impeachment waiver, as well as a dissent that challenged the legal conclusion that a presumption

of waivability should apply. Id. at 211, (Ginsburg, J., concurring); Id. at 217 (Souter, J.,

dissenting).

       In United States v. Mitchell, the Tenth Circuit extended the Supreme Court’s holding in

Mezzanatto to allow the government to use the defendant’s statements from plea negotiations in

its case-in-chief. 633 F.3d at 999. Finding that Mr. Mitchell had entered into the plea agreement

“knowingly and voluntarily,” the Court upheld the Rule 410 waiver included therein, despite the

fact that the defendant ultimately withdrew his guilty plea. Id. at 1002. Mr. Mitchell requested

that the Tenth Circuit “take the admonition of the Mezzanatto concurrence and dissent to heart and

bar the admissibility of the plea statements in the government’s case-in-chief.” Id. at 1004. The

Tenth Circuit rejected this position and explained that it saw “no analytical distinction between

Rule 410’s application to impeachment waivers and case-in-chief waivers.” Id. Consequently,

pursuant to a valid Rule 410 waiver in a defendant’s plea agreement, the government may use

statements made during plea discussions for impeachment and during its case-in-chief. Id.

       Under this precedent, the government argues that Mr. Thompson entered into his plea

agreement knowingly and voluntarily and thus, despite ultimately withdrawing his guilty plea, he

is bound by the Rule 410 waiver in his plea agreement and his plea admissions are admissible at

trial. Doc. 192 at 1. As Mr. Thompson notes, however, the waiver provision in his plea agreement

specifically states that it is not applicable “under circumstances where the Court, acting on its own,

rejects this plea agreement.” Doc. 212 at 3. Thus, regardless of whether Mr. Thompson knowingly

and voluntarily entered into his plea agreement, the applicability of the waiver provision included

therein depends, in the first instance, on whether the Court “acted on its own” in rejecting Mr.



                                                  7
Thompson’s plea agreement.

        In arguing that the Court acted on its own, Mr. Thompson reasons that because the Court

has broad discretion to review and reject plea agreements, its decision to reject his plea agreement

must necessarily mean that the Court “acted on its own.” Doc. 212 at 4. According to Mr.

Thompson, the Court acts on its own “every time its Sentencing authority is implicated.” Id. at 4

(emphasis in original). The government disagrees, countering that Mr. Thompson’s interpretation

would render the phrase “acting on its own” superfluous because it would be intrinsic to the process

of rejecting a plea agreement. Doc. 239 at 4 (citing United States v. Brye, 146 F.3d 1207, 1211

(10th Cir. 1998)). And according to the government, the circumstances here demonstrate that the

Court did not “act on its own,” because the Court did not indicate its intention to reject the plea

agreement until after Mr. Thompson expressed his desire to withdraw from his guilty plea. Doc.

192 at 7. Because Mr. Thompson “did not play a neutral role in this process,” the government

argues, the circumstances here do not fit into the exception to Mr. Thompson’s Rule 410 waiver.

Id. at 8, 10.

        While the Court agrees that it does not inherently act on its own every time it exercises its

authority to reject a Rule 11(c)(1)(C) plea agreement, the inclusion of the phrase “acting on its

own” in the Rule 410 waiver provision necessarily means that there must be circumstances in

which a court’s rejection of a plea agreement occurs of its own accord. Mr. Thompson aptly notes

that in interpreting a plea agreement, the Court must hold the government to the agreement’s literal

terms and construe any ambiguity in favor of the defendant. See Doc. 212 at 4 (citing United

States v. Waknine, 543 F.3d 546 (9th Cir. 2008) (citations omitted)); see also Brye, 146 F.3d at

1210 (“As with the interpretation of any contract, we also apply the maxim that the agreement

should be construed against its drafter.”); United States v. Welch, 638 F. App’x 674, 676 (10th Cir.



                                                 8
2015) (unpublished) (“[A]ny ambiguities are interpreted against the government as the drafter of

the agreement.”). Here, the phrase “acting on its own” is ambiguous and there are multiple

possible interpretations. Admittedly, this language allows for the government’s interpretation,

namely, that because the Court’s rejection of the plea agreement followed Mr. Thompson’s

statement regarding his desire to withdraw his guilty plea, the Court did not act on its own. But

such an interpretation would construe the ambiguities in favor of the government, which would be

improper. Rather, in construing the ambiguity of the waiver language against the government, as

the drafter of the plea agreement, the Court easily concludes that in deciding to reject the plea

agreement because of its own well-considered analysis of this case, the Court acted on its own in

rejecting the plea agreement, regardless of whether it made a record of that analysis after Mr.

Thompson made known his desire to withdraw his plea.

       Indeed, the record demonstrates that the Court’s decision to reject the plea was based on

its independent determination that the five- to ten-year sentencing range required by the agreement

was far greater than necessary to satisfy the purposes set forth in 18 U.S.C. § 3553(a), and that the

traumas of incarceration would make Mr. Thompson more likely to reoffend, thus making the

community less safe. See Doc. 174, Transcript of March Hearing, at 6:12-8:3. During both the

January 29 and March 10 hearings, the Court expressed serious concerns about the plea agreement.

Specifically, at the January 29 hearing, the Court stated, “[t]his case has been extremely difficult

for me.” Doc. 185 at 11:2-3. The Court was troubled by the lengthy sentence that it would be

required to impose under the binding Rule 11(c)(1)(C) plea agreement and expressed its concerns

about being forced to sentence Mr. Thompson to at least five years in prison, where he would be

exposed to violence and likely emerge more traumatized. Id. at 11:21-12:4; 12:12-16; 13:9-17.

Indeed, the Court was sufficiently troubled by the implications of accepting the plea agreement



                                                 9
that it continued the sentencing hearing. Id. at 11. And at the March 10 hearing, the Court gave

detailed reasons pursuant to Rule 11(c)(5) for its rejection of the plea agreement. Doc. 174,

Transcript of March Hearing, at 6:12-9:3. The Court articulated its concern that the agreement’s

five- to ten-year sentencing range would require a sentence far greater than necessary to achieve

the purposes of sentencing set forth in 18 U.S.C. § 3553(a). Id. at 6:13-16. The Court also noted

the remarkable strides toward rehabilitation that Mr. Thompson has made during his time on

supervised release—strides that the Court felt would be entirely undone by sending him to prison

for even the minimum term of imprisonment mandated by the agreement. Id. at 7:13-15.

       The record thus makes clear that the Court acted on its independent analysis of this case

when it rejected Mr. Thompson’s plea agreement, regardless of the fact that its statements on the

record explaining that analysis followed Mr. Thompson’s request to withdraw his guilty plea.

Under these circumstances, the Court finds that it was “acting on its own” when it rejected the plea

agreement, and that Mr. Thompson’s Rule 410 waiver is thus not applicable.

       The cases cited by the government do not suggest a contrary result, as none of those cases

involved a situation where, as here, the Rule 410 waiver contained an exception for circumstances

where the court acted on its own in rejecting a plea agreement. See, e.g., Mitchell, 633 F.3d at

999; United States v. Jim, 786 F.3d 802, 806 (10th Cir. 2015) (district court allowed defendant to

withdraw guilty plea but did not reject his plea agreement and “specifically warned him that, in

light of his Rule 410 waiver, if [he] withdrew his guilty plea and went to trial, the Government

would be able to present to the jury evidence of Jim’s admissions made when he entered the plea”).

In particular, the Court does not agree that Jim stands for the broad proposition that a Rule 410

waiver shall be invalidated only when it is later determined that the defendant unknowingly and

involuntarily entered into the agreement. Doc. 192 at 7. The government relies heavily on a



                                                10
passage in Jim in which the Tenth Circuit stated:

       [I]t would make no sense to deny the efficacy of the Rule 410 waiver just because
       the guilty plea was withdrawn because that would render the waiver largely
       meaningless and deprive the Government of the benefit of its bargain. The clearly
       contemplated situation where the Rule 410 waiver would have any usefulness to
       the Government is precisely this situation—where the defendant failed to carry out
       his side of the bargain to plead guilty and thereby forced the Government to trial.

Jim, 786 F.3d at 809. As the Western District of Oklahoma noted, “[t]his passage is dicta []

because the issue in Jim was not the enforceability of the waiver itself but the voluntariness of the

plea agreement as a whole.” United States v. Keogh, No. CR-17-290-D, 2019 WL 4120827, at *5

(W.D. Okla. Aug. 29, 2019). Here, the issue is precisely the enforceability of the waiver, rather

than the voluntariness of the plea agreement. Moreover, any plea agreement necessarily has gains

and losses for both parties. The government avoids spending resources preparing for trial, but it

may lose the right to pursue additional criminal charges arising out of the facts forming the basis

of the current charge. The defendant may obtain a more favorable sentence or lessen the charges

against him, but he must also waive some of his rights under the rules of criminal procedure and

evidence and the right to appeal his conviction and sentence. It is beyond dispute that Mr.

Thompson did not obtain the benefit of his bargain; he is facing additional counts and additional

time in prison. Although the government argues that it is Mr. Thompson’s own actions that led to

him withdrawing from the bargain, the fact remains that the Court’s decision to reject the plea

agreement means that neither party is receiving the benefits envisioned therein.

                                         CONCLUSION

       For the reasons set forth above, the Court concludes that it acted on its own when it rejected

Mr. Thompson’s Rule 11(c)(1)(C) plea agreement. The Rule 410 waiver contained in paragraph

13 of the plea agreement therefore is inapplicable and will not be enforced. Accordingly, Mr.

Thompson’s plea admissions are not admissible under any rule of evidence or for any purpose,

                                                 11
whether as impeachment evidence or in the government’s case-in-chief.

       IT IS THEREFORE ORDERED that the United States’ Notice of Intent to Offer

Defendant’s Plea Admissions and Motion in Limine Seeking Pretrial Ruling on the Admissibility

of Evidence [Doc. 192] is DENIED.



ENTERED this 21st day of June 2021.



                                                  _______________________________
                                                  MARTHA VÁZQUEZ
                                                  UNITED STATES DISTRICT JUDGE




                                             12
